DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment and argument filed by applicant on July 07, 2021, in response to the Office Action mailed on January 07, 2021. 


Allowance
 Claims 1-17 are allowed. Applicant’s remarks filed on July 07, 2021 is considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of, transmitting a directive to a controller for the lighting system directing the lighting system to communicate the pricing data to a shelf labeling module associated with the selected product; and responsive to the directive, the controller encoding the pricing data into a strobe pattern of the lighting system by detecting with a photo sensor different levels of light and outputting a voltage based upon the detected levels of light over time to a demodulator/decoder which encodes the different output voltages into different digital representations of the ambient
light or reduced levels of light so as to produce a binary string representative of the pricing data, and activating the pattern so as to communicate the pricing data to the shelf labeling module, the shelf labeling module decoding the pricing data from the strobe pattern and displaying the pricing data in a display of the shelf labeling module, which is not found in the prior art of records. The other independent claims contain similar subject matter. The dependent claims are also allowable based on their dependency on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687